Citation Nr: 9908672	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-14 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for the veteran's service 
connected bilateral hearing loss, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from October 1951 to October 
1955.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs  (VA) Regional Office (RO) in Wilmington, Delaware, 
in February 1997 that denied an increased rating for the 
service connected bilateral hearing loss.  A subsequent 
rating decision in March 1997 also denied an increased rating 
for bilateral hearing loss.

The veteran filed a claim for service connection for 
bilateral hearing loss in November 1955, and was later 
granted service connection and a 20 percent rating for this 
disability, effective from March 1981.  A subsequent rating 
decision in July 1987 reduced this evaluation to 10 percent, 
eventually made effective from July 1988.  A Board decision 
in June 1990 denied an increased evaluation of the veteran's 
bilateral hearing loss above the prior 10 percent rating.


FINDINGS OF FACT

Bilateral hearing loss is manifested by Level II hearing in 
the right ear and Level III hearing in the left ear.


CONCLUSION OF LAW

Bilateral hearing loss is not more than 10 percent disabling, 
according to the schedular criteria.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.85, and Part 4, Code 6110 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records indicate some hearing 
problems while he was in service.  The veteran's enlistment 
examination in October 1951 shows that his hearing was 
evaluated as 15/15 whispered voice in the right and left 
ears.  Another processing examination later in October 1951 
found the same results.  The veteran was treated for buzzing 
in his ears in April 1954, and both ears were washed out.  In 
March 1955 the veteran was diagnosed with traumatic deafness, 
and was given a temporary disqualification from work around 
jet aircraft.  The veteran also had both ears washed out in 
March 1955.  In April 1955, the diagnosis of traumatic 
deafness was again noted, but the veteran was assessed as 
qualified for return to full duty.  

In June 1955, the veteran again complained of trouble with 
his left ear and ringing in his ears after weapons firing.  
The veteran's October 1955 separation examination assessed 
his hearing as 15/15 whispered voice in the right and left 
ears, and noted a "history of hearing loss in high frequency 
sound levels; attributed to working around jet aircraft, no 
comp. [complications], no seq. [sequela]."

In January 1997 the veteran submitted a June 1995 audiogram 
from a private examiner, along with a claim for an increased 
rating for his bilateral hearing disability, and requested a 
VA audiological examination.  The veteran later submitted 
another audiogram from the same private examiner, dated 
February 1997.  

During a subsequent VA audiological examination in February 
1997, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
60
55
65
LEFT
15
20
75 
70
80

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 84 percent in the left ear.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such 
evaluations involve consideration of the level of impairment 
of the veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1995).  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet.App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, VA's rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110.  
A zero percent rating is assigned for bilateral defective 
hearing where the pure tone threshold average in one ear is 
52 decibels, with speech recognition ability of 84 percent 
correct (Level II) and, in the other ear, the pure tone 
threshold average is 62 decibels with speech recognition 
ability of 84 percent correct (Level III).  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The most recent audiological examination for the veteran was 
in February 1997. The February 1997 VA audiological 
examination reported the veteran's pure tone thresholds for 
500, 1000, 2000, 3000, and 4000 Hertz under the labels A, B, 
C, D, and E.  Using the reported thresholds labeled B through 
D, for 1000 through 4000 Hertz, as well as the speech 
discrimination scores listed above, the veteran's hearing is 
assessed as Level II in the right ear and Level III in the 
left ear.  A notation on the February 1997 audiological 
report originally gave the veteran's pure tone threshold in 
the left ear at 1000 Hertz as 15 decibels.  This number was 
crossed out and 20 decibels put in its place with the 
initials of the examiner.  The higher number of 20 was used 
in rating the veteran's hearing loss, and afford him the 
benefit of the higher threshold.

Using the most recent audiological data, and affording the 
veteran every benefit in applying the reported data to the 
rating schedule, the veteran is assessed as having Level II 
hearing in the right ear and Level III hearing in the left 
ear, which warrants a noncompensable rating under 38 C.F.R. 
§ 4.85, Code 6100.  Therefore, the evidence does not warrant 
a schedular evaluation greater than the 10 percent rating 
currently assigned by the RO.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.

Therefore, the Board concludes that an evaluation greater 
than the currently assigned 10 percent for the veteran's 
bilateral hearing loss is not warranted at this time.  


ORDER

Entitlement to an increased rating for the veteran's service 
connected bilateral hearing loss, currently evaluated as 10 
percent disabling, is denied.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


